
	
		IIA
		110th CONGRESS
		1st Session
		S. J. RES. 6
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2007
			Mr. Leahy (for himself,
			 Mr. Cochran, and
			 Mr. Dodd) introduced the following joint
			 resolution; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		JOINT RESOLUTION
		Providing for the reappointment of Walter
		  E. Massey as a citizen regent of the Board of Regents of the Smithsonian
		  Institution.
	
	
		That, in accordance with section 5581
			 of the Revised Statutes (20 U.S.C. 43), the vacancy on the Board of Regents of
			 the Smithsonian Institution, in the class other than Members of Congress,
			 occurring because of the expiration of the term of Walter E. Massey of Georgia,
			 is filled by the reappointment of Walter E. Massey, for a term of 6 years,
			 effective March 17, 2007.
		
